         Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 1 of 16

         Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 2 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         NO. 17-CV-06977 (GBD)
ASIA TV USA LTD., MSM ASIA LTD.,
STAR INDIA PRIVATE LTD., VIACOM18                        [PROPOSED]
MEDIA PRIVATE LIMITED, ARY                               DEFAULT JUDGMENT AND
DIGITAL USA LLC, and DISH NETWORK                        PERMANENT INJUNCT ON ORDER
L.L.C.,

                                    Plaintiffs,
              V.


DIBIA NETWORKS LIMITED and
ABDELLAH HAMEAD,




Plaintiffs Asia TV USA Ltd., MSM Asia Ltd., Star India Private Ltd., Viacom I 8 Media Private

Limited, ARY Digital USA LLC (the "Network Plaintiffs") and DISH Network L.L.C

(collectively, "Plaintiffs") against Dibia Networks Limited and Abdellah Hamead (collectively,

"Defendants") and all documents in support thereof. Good cause appearing to enter the requested

relief, IT IS HEREBY ORDERED that Plaintiffs' Motion is GRANTED, and Judgment shall be

and hereby is entered against Defendants in this action as follows:

         1.        For purposes of this Default Judgment and Permanent Injunction, the following

definitions shall apply:

                   a.        "Plaintiffs' Copyrighted Programming" shall mean each of those

         audiovisual or motion picture works, or portions thereof, whether now in existence or

         later created, in which the Plaintiffs, or any of them (or any parent, subsidiary, or affiliate

         of any of the Plaintiffs), owns or controls an exclusive right under the United States




                                                     1
484 7-8380-2477v.4 0090227-000009
         Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 2 of 16

         Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 3 of 17




        Copyright Act, 17 U.S.C. §§ 101 et seq., including without limitation all copyrighted

        programs identified in Exhibit 1 hereto;

                  b.        "BTV Device" shall mean the television set-top devices marketed under

        the name "BTV";

                  c.        "Infringing BTV Apps" shall mean any BTV applications available

        through the menu options on the BTV Device whereby Plaintiffs' Copyrighted

        Programming is publicly performed without authorization by transmission to members of

        the public;

                  d.        "Retransmission Services" shall mean transmissions of Plaintiffs'

         Copyrighted Programming through the BTV Device and/or the Infringing BTV Apps;

                  e.        "Comparable System" shall mean any device, data transmission service, or

         application that provides users unauthorized access to Plaintiffs' Copyrighted

         Programming, including through the use of any peer to peer or internet based

         transmission, file sharing or content delivery technology;

                  f.        "BTV Websites" shall mean the websites located at the domain name

         btv.co and any other websites maintained by Defendants or pursuant to their direction,

         that distribute, sell, advertise or promote any BTV Device, the Retransmission Services,

         Infringing BTV Apps, or any Comparable System, or are otherwise utilized in

         furtherance of any of the activities enjoined in Paragraphs 8 and 9 hereinbelow;

         2.       This Court has personal jurisdiction over Defendants and jurisdiction over the

subject matter at issue pursuant to 28 U.S. C. §§ 1331 and 1338. This Court has continuing

jurisdiction to enforce the terms and provisions of this Default Judgment and Permanent

Injunction.



                                                     2
4847-8380-2477v.4 0090227-000009
          Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 3 of 16

          Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 4 of 17




          3.        Plaintiffs' copyrights in Plaintiffs' Copyrighted Programming are valid and

enforceable.

         4.         Defendants have committed the following acts:

                    a.         transmitting video of Plaintiffs' Copyrighted Programming into the United

          States without authorization through Infringing BTV Apps, and/or Retransmission

          Services;

                    b.         retransmitting Plaintiffs' Copyrighted Programming to BTV Devices,

          capturing Plaintiffs' television programs and converting them to internet-friendly formats

          and directly streaming such content to the United States;

                     c.        unlawfully publicly performing and/or authorizing others to publicly

          perform Plaintiffs' Copyrighted Programming;

                     d.        unlawfully reproducing or distributing and/or authorizing others to

          reproduce or distribute Plaintiffs' Copyrighted Programming;

                     e.        marketing the availability of infringing copies of Plaintiffs' Copyrighted

          Programming streaming via BTV Devices, Infringing BTV Apps, BTV Websites and/or

          Retransmission Services;

                     f.         designing, manufacturing, distributing, maintaining and marketing the

          BTV Devices, Infringing BTV Apps, and Retransmission Services, all with the object of

          promoting their use to infringe Plaintiffs' Copyrighted Programming, thereby knowingly

          and intentionally inducing infringement of Plaintiffs' Copyrighted Programming and

          materially contributing to the continued infringement of Plaintiffs' Copyrighted

          Programming by third parties; and




                                                         3
484 7 -83 80-24 77v.4 0090227-000009
          Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 4 of 16

          Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 5 of 17




                     g.         continuing the acts detailed in ,r,r 4(a)-(f) above after receiving cease and

          desist letters from Plaintiffs and after the commencement of this action.

          5.         Defendants' acts constitute direct infringement, contributory infringement and

vicarious infringement of Plaintiffs' Copyrighted Programming in violation of the Copyright

Act, 17 U.S.C. § 101, et seq.

          6.         Defendants are ordered to pay damages to Plaintiffs in the amount of $6,600,000.

          7.         Defendants are ordered to pay post-judgment interest, pursuant to 28 U.S.C.

§ 196l(a), "at a rate equal to the weekly average I-year constant maturity Treasury yield, as

published by the Board of Governors of the Federal Reserve System, for the calendar week

preceding the date of the judgment."

          8.         Defendants, and all of their parents, subsidiaries, affiliates, officers, agents,

servants and employees, and all officers, agents, servants and employees of their parents,

subsidiaries and affiliates, and all those persons or entities acting in active concert or

participation with Defendants (including but not limited to parties that procure or provide sales,

distribution, shipping or logistics services, primary and backup storage services, or web, server

or file hosting services on behalf of Defendants, including but not limited to those parties listed

in Exhibit 2) and all persons and entities who receive actual notice of this Order (collectively,

the "Enjoined Parties") are immediately and permanently enjoined from engaging in any of the

following activities:

                     a.         Distributing, selling, advertising, marketing or promoting any BTV

          Device, and/or Comparable System that makes any Infringing BTV Apps, any

          Retransmission Services or Plaintiffs' Copyrighted Programming available to users of

          that device or Comparable System;



                                                           4
484 7-83 80-24 77v .4 0090227 -000009
                                                                                       -----~-----·------   ----

         Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 5 of 16

         Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 6 of 17




                  b.        Transmitting, retransmitting, assisting in the transmission of, requesting

        transmission of, streaming, hosting or providing unauthorized access to, or otherwise

        publicly performing, directly or indirectly, by means of any device or process, Plaintiffs'

        Copyrighted Programming;

                  c.        Authorizing, hosting, reproducing, downloading, selling or otherwise

        distributing Infringing BTV Apps, including without limitation offering them in any app

         Store, loading them onto any BTV Device, or Comparable System; offering or providing

        them on any internet website or other internet accessible location; or providing Infringing

        BTV Apps to consumers on separate media;

                  d.        Creating or providing assistance to others in creating an Infringing BTV

         Apps or Comparable System;

                  e.        Advertising, displaying, marketing or otherwise promoting any of the

         Infringing BTV Apps, including without limitation publicly displaying any of the

         Plaintiffs' Copyrighted Programming in connection therewith or in connection with any

         BTV Device or Comparable System, including without limitation via the BTV Websites;

                  f.        Distributing, selling, advertising, marketing or promoting any BTV

         Device or Comparable System that contains, connects to, or offers for download any

         Infringing BTV Apps or promotes any Infringing BTV Apps through the inclusion of

         icons for said Infringing BTV Apps;

                  g.        Distributing, selling, advertising, marketing or promoting any BTV

         Device that contains, connects to, offers for download, transmits, assists in the

         transmission of, streams, hosts, provides access to, or otherwise publicly performs,




                                                       5
4847-8380-2477v.4 0090227-000009
         Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 6 of 16

        Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 7 of 17




        directly or indirectly, by means of any device or process, Plaintiffs' Copyrighted

        Programming without permission;

                  h.       Distributing, selling, advertising, marketing or promoting any Comparable

        System that contains, connects to, offers for download, transmits, assists in the

        transmission of, streams, hosts, provides access to, or otherwise publicly performs,

        directly or indirectly, by means of any device or process, Plaintiffs' Copyrighted

        Programming without permission;

                  1.        Providing or controlling servers that contain any of Plaintiffs' Copyrighted

        Programming; and

                  J.        Assisting with end-user reproductions or transmissions of any of

        Plaintiffs' Copyrighted Programming through a tracker server, or any other server or

        software that assists users or devices in locating, identifying or obtaining reproductions or

        transmissions of any of Plaintiffs' Copyrighted Programming, including from other users

        offering reproductions or transmissions of any of Plaintiffs' Copyrighted Programming;

        and/or

                  k.        Otherwise infringing Plaintiffs' rights in their Copyrighted Programming,

         whether directly, contributorily, vicariously or in any other manner.

         9.       The Enjoined Parties are further immediately and permanently enjoined from

engaging in any activities having the object or effect of fostering infringement of Plaintiffs'

Copyrighted Programming, whether through Infringing BTV Apps, any Comparable System or

otherwise, including without limitation engaging in any of the following activities:

                  a.        Advertising or promoting unauthorized access to or the availability of

         Plaintiffs' Copyrighted Programing;



                                                      6
4847-8380-2477v.4 0090227-000009
         Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 7 of 16

         Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 8 of 17




                   b.       Encouraging or soliciting others to transmit or reproduce Plaintiffs'

         Copyrighted Programming;

                   c.       Encouraging or soliciting others to upload, post or index any files that

         constitute, correspond, point or lead to any of Plaintiffs' Copyrighted Programming;

                   d.       Encouraging or soliciting others to offer transmission of Plaintiffs'

         Copyrighted Programming;

                   e.       Providing technical assistance, support services or servers to others

         engaged in infringement of, or seeking to infringe, Plaintiffs' Copyrighted Programming;

                   f.        Creating, maintaining, highlighting or otherwise providing access to lists

         or forums that include, refer to or signal the availability of Plaintiffs' Copyrighted

         Programming;

                   g.        Providing hyperlinks to or other means of accessing infringing copies of

         Plaintiffs' Copyrighted Programming

                   h.        Including references to Plaintiffs' Copyrighted Programming or Infringing

         BTV Apps in promotional materials; and

                   1.        Creating, maintaining or providing access to Infringing BTV Apps.

         10.       The Enjoined Parties shall not enter into any agreement or transaction whatsoever

to sell, lease, license, assign, convey, distribute, loan, encumber, pledge or otherwise transfer,

whether or not for consideration, any part of the system, software, source code, data file, other

technology, domain names, trademarks, brands, or files used in connection with any BTV

Device, Infringing BTV App, Retransmission TV Service or Comparable System.

         11.       Within 7 days of the entry of this Permanent Injunction, Defendants shall identify

to Plaintiffs all domain names and IP addresses and the physical locations of all servers owned,



                                                       7
4847-8380-24 77v.4 0090227-000009
                                                                                                       ----------~--


         Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 8 of 16

         Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 9 of 17




leased or operated by any of the Enjoined Parties that are used in connection with the activities

enjoined under Paragraphs 8 and 9, above.

         12.       As the Court has personal jurisdiction over Defendants and has concluded that the

conduct of Defendants infringes Plaintiffs' Copyrighted Programming in the United States under

the copyright laws of the United States, this Permanent Injunction enjoins the conduct of

Defendants wherever they may be found.

         13.       Third parties who provide sales, distribution, shipping or logistics services for

BTV Devices and/or Comparable Systems, and who receive actual notice of this Order, are

immediately and permanently enjoined from distributing, selling, advertising, marketing or

promoting any BTV Device and/or Comparable System, and from providing any other services

enjoined in Paragraphs 8 or 9 hereinabove.

         14.       Third parties who provide web, server or file hosting services, data center or

colocation services, or primary and backup storage services (including but not limited to cloud

storage services) used in connection with any of the activities enjoined under Paragraphs 8 or 9

hereinabove, including but not limited to the third parties providing hosting services for the

internet servers identified by Plaintiffs' investigation and forensic analysis of the BTV Device

and shown in Exhibit 2 hereto (including but not limited to servers providing streaming video,

application files, and BTV Device initialization, operation and authentication) and who receive

actual notice of this Order, are immediately and permanently enjoined from providing such

services to (i) any Enjoined Parties in connection with any of the activities enjoined under

Paragraphs 8 or 9 hereinabove; (ii) any server, IP address, domain name or website used in

conjunction with any BTV Device, Infringing BTV Apps, Retransmission Service or

Comparable System; and (iii) the BTV Website.



                                                     8
484 7-8380-2477v.4 0090227-000009
         Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 9 of 16

        Case 1:17-cv-06977-GBD Document 57-8                Filed 10/10/18 Page 10 of 17




         15.      Third parties who provide services used in connection with the activities enjoined

under Paragraphs 8 or 9 hereinabove, including but not limited to back-end service providers,

service providers routing traffic or providing bandwidth, content delivery networks, and domain

name server systems (including but not limited to CloudFlare, Incapsula and DNSPod), content

hosting websites (including but not limited to GitHub ), search-based online advertising services

(such as through paid inclusion, paid search results, sponsored search results, sponsored links,

and internet keyword advertising), domain name registration privacy protection services,

providers of social media services (including but not limited to Facebook and Twitter), user

generated and online content services (including but not limited to Y ouTube) and data security

services (including but not limited to denial-of-service attack prevention, firewall and proxy

services), who receive actual notice of this Order are permanently enjoined from providing such

services to: (i) any Enjoined Parties in connection with any of the activities enjoined under

Paragraphs 8 or 9 hereinabove; (ii) any server, IP address, domain name or website used in

conjunction with any BTV Device, Infringing BTV App, Retransmission TV Service or

Comparable System; and (iii) the BTV Websites.

         16.      The domain name registries (including but not limited to VeriSign, Inc.) and/or

registrars holding or listing the domain names btv.co, btvbox.com or one or more of the domain

names used in connection with the activities enjoined under Paragraphs 8 or 9 hereinabove

(including but not limited to the domain names identified in Exhibit 2 hereto), and who receive

actual notice of this Order, shall (1) disable those domains identified in the attached Exhibit 2, or

any subset of these domain names specified by Plaintiffs, through a registry hold or otherwise,

and make them inactive and non-transferable other than to one or more Plaintiffs; and (2) at the

direction of one or more of the Plaintiffs, transfer these domain names to such Plaintiffs or



                                                   9
4847-8380-2477v.4 0090227-000009
        Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 10 of 16

        Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 11 of 17




Plaintiffs' ownership and control, including, inter alia, by changing the registrar of record to the

registrar of such Plaintiffs or Plaintiffs' choosing.

         17.      Service by personal service upon Defendants at their known addresses or, if such

personal service cannot be effectuated, shall be completed by delivering to Defendant Dibia

Networks Limited's last known registered business address at 2003, 20/F., Tower 5, China Hong

Kong City, 33 Canton Road, Tsim Sha Tsui, Kowloon, Hong Kong a copy of this Default

Judgment and Permanent Injunction once entered by the Court is deemed sufficient notice to

Defendants under Federal Rule of Civil Procedure 65 and pursuant to this Court's Order

Granting Plaintiffs Leave To Serve Defendant Abdellah Hamead by Email and by Hand

Delivery, dated April 2, 2018 (Dkt. No. 33). It shall not be necessary for Defendants to sign any

form of acknowledgement of service.

         18.      This Permanent Injunction shall bind the Enjoined Parties. Defendants shall

provide a copy of this Permanent Injunction to their officers, agents, servants, employees,

attorneys, principals, shareholders, members, current and future administrators or moderators of

the any online forums associated with Defendants or any BTV Device, Infringing BTV Apps,

Retransmission Service or Comparable System.

         19.      Violation of this Permanent Injunction shall expose Defendants, the Enjoined

Parties and all other persons bound by this Permanent Injunction to all applicable penalties,

including contempt of Court.

         20.      Within 14 days of the date the Court enters this Permanent Injunction, Defendants

shall file and serve a report in writing and under oath setting forth in detail the manner and form

with which Defendants has complied with the Permanent Injunction.




                                                  10
4847-8380-2477v.4 0090227-000009
        Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 11 of 16

        Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 12 of 17




        21.       The Court finds there is no just reason for delay in entering this Default Judgment

and Permanent Injunction and, pursuant to Fed. R. Civ. P. 54(a), the Court direct immediate

entry of this Default Judgment and Permanent Injunction.

        22.       Plaintiffs may obtain discovery by providing actual notice, pursuant to subpoena

or otherwise, of this Default Judgment and Permanent Injunction Order to any of: Enjoined

Parties, their agents, servants, employees, confederates, attorneys, and any persons acting in

concert or participation with them; and third parties providing services to the Enjoined Parties in

connection with any BTV Device, Infringing BTV Apps, Retransmission Service or Comparable

System.

        23.       The Court shall retain jurisdiction of this action to entertain such further

proceedings and to enter such further orders as may be necessary or appropriate to implement

and enforce the provisions of this Default Judgment and Permanent Injunction.

IT IS SO ORDERED.
                                    rocr 1 120      .
DATED this _ _ day of _ _ _ _ _ .                 IB UNITED STATES DISTRICT COURT


                                                                     George B. Daniels
                                                     Judge of the United States District Court




                                                     11
4847-8380-2477v.4 0090227-000009
Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 12 of 16

Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 13 of 17




                     EXHIBIT 1
                     Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 13 of 16

                     Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 14 of 17



                                                          EXHIBIT 1

Network Plaintiff              Title                Episode No.   Copyright Registration Registration Date   Publication Date
                       Ek Tha Raja Ek Thi Rani          85            PA 2-018-576               2/9/2016      11/19/2015
                            I Can Do That               10             PA 2-018-573              2/9/2016      11/15/2015
                              Jamai Raja               335             PA 2-015-340              1/4/2016      11/19/2015
                             Kaala Teeka                14             PA 2-018-574              2/9/2016      11/19/2015
                                                                                        '
                           Kumkum Bhagya               421             PA 2-015-342              1/4/2016      11/19/2015
                                Lajwanti                39             PA 2-019-577              2/9/2016      11/19/2015
      ZEE
                         Neeli Chatari Wale            120             PA 2-018-575              2/9/2016      11/15/2015
                              Qubool Hai               801             PA 2-015-300     i        1/4/2016      11/19/2015
                      Sarojini ... Ek Nayal Pehal      106             PA 2-015-337              1/4/2016      11/19/2015
                         Satrangee Sasuraal            265             PA 2-015-336              1/4/2016      11/19/2015
                            Tashan-E-1s hq              75             PA 2-015-339              1/4/2016      11/19/2015
                           Yeh Vaada Raha               44             PA 2-018-578              2/9/2016      11/19/2015
                                 Adaalat               365            PA0001925930              10/30/2014     10/11/2014
                                 Adaalat               383            PA0001939426              1/16/2015      12/21/2014
                                 Adaalat               387            PA0001938892               2/6/2015       1/11/2015
                        Badi Door Se Aaye Hai           85            PA0001925917              10/30/2014      10/3/2014
                        Badi Door Se Aaye Hai          136            PA0001939419               1/16/2015     12/16/2014
                        Badi Door Se Aaye Hai          150            PA0001938921                2/6/2015       1/5/2015
                    Bharat Ka Veer Putra: Mahrana
                                                        346           PA0001938917               2/6/2015       1/12/2015
                                  Pratap
                    Bharat Ka Veer Putra: Mahrana
                                                        292           PA0001925929              10/30/2014      10/9/2014
                                  Pratap
                    Bharat Ka Veer Putra: Mahrana
                                                        333           PA0001939423              1/16/2015      12/18/2014
                                  Pratap
                    Chandrakant Chiplunkar Seedi
                                                        34            PA0001925915              10/30/2014      10/3/2014
                              Bambawala
                    Chandrakant Chiplunkar Seedi
                                                        83            PA0001939421              1/16/2015      12/12/2014
                              Bambawala
                              Chidya Ghar              814            PA0001939922               2/6/2015       1/5/2015
                              Chidya Ghar              749            PA0001925916              10/30/2014     10/3/2104
                              Chidya Ghar              800            PA0001939420              1/16/2015      12/16/2014
                                    CID                1139           PA0001925914              10/30/2014     10/11/2014
      MSM
                                    CID                1131           PA0001924516               10/1/2014      9/21/2014
                                    CID                1169           PA0001939427               1/16/2015     12/21/2014
                                    CID                1176           PA0001938925                2/6/2015      1/10/2015
                              Crime Patrol              425           PA0001932347               11/4/2014     10/17/2014
                              Crime Patrol              449           PA0001939428               1/16/2015     12/21/2014
                              Crime Patrol              456           PA0001938924                2/6/2015      1/10/2015
                              Hum Hai Na                 25            PA000192531              10/30/2014      10/9/2014
                              Hum Hai Na                 12           PA0001924520               10/1/2014      9/18/2014
                              Hum Hai Na                71            PA0001939422               1/16/2015     12/18/2014
                              Hum Hai Na                89            PA0001938918                2/6/2015      1/13/2015
                               Humsafars                12            PA0001925913              10/30/2014      10/9/2014
                               Humsafars                56            PA0001939429               1/16/2015     12/18/2014
                               Humsafars                73            PA0001938923                2/6/2015      1/13/2015
                       Taraak Mehta Ka Ooltah          1554           PA0001939417               1/16/2015      12/2/2014
                                Chasmah                                                     I
Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 14 of 16

Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 15 of 17


 Taraak Mehta Ka Ooltah
                          1578    PA0001938920   I    2/6/2015    1/5/2015
        Chasmah                                  I

 Taraak Mehta Ka Ooltah
                          1511    PA0001925918       10/30/2014   10/2/2014
        Chasmah                                  I
      Yam Hai Hum          17     PA0001938893   I    2/6/2015    1/6/2015
Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 15 of 16

Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 16 of 17




                     EXHIBIT 2
                                                                                        -------               ------~ -----


         Case 1:17-cv-06977-GBD Document 64 Filed 10/11/18 Page 16 of 16

         Case 1:17-cv-06977-GBD Document 57-8 Filed 10/10/18 Page 17 of 17
                   BTV Server IP Addresses and Domain Names September 2018



Host                    IP address         Date of detection Domain Name           j:F'unction
                                  BTV connected through a US IP address
Cloudflare (US)          104.24.117.234    Sept. 19, 2018   123.jadoo3.com         IBTV Operational Content
Cloudflare (US)          104.24.116.234    Sept. 19, 2018   123.jadoo3.com         IBTV Operational Content
Alibaba (China)          112.74.72.153     Sept. 19, 2018   ck.linkinme .com       IBTV Operational Content
Alibaba (China)          120.27.187.184    Sept. 19, 2018   d3rep.linkinme.com     IBTV Operational Content

Alibaba (Canada)        47.88.2.125        Sept.19,2018     desktop3 .atvapi.com   IBTV Operational Content
                                                            hwoo.atvapi.com
                                                            dsksrc3 .atvapi.com



Alibaba (Canada)        47.88.33.126       Sept. 19, 2018   event.atvapi.com       IBTV Operational Content
Multacom (USA)           154.85.84.48      Sept. 19, 2018
Host Europe (Germany)    85.25.213.5       Sept. 19, 2018                          Live Streaming Video
Host Europe (Germany)    85.25.95.228      Sept.19,2018                            Live Streaming Video
Quasi Networks           89.248.174.183    Sept. 19, 2018                          Live Streaming Video
(Seychelles)
Quasi Networks           89.248.168.40     Sept. 19, 2018                          Live Streaming Video
(Seychelles)
HEG (USA)                209.126.119.173 Sept. 19, 2018                            !Live Streaming Video
PlusServer (Germany)     62.75.221.34      Sept. 19, 2018                          !Live Streaming Video
HEG (USA)                69.64.58.29       Sept.19,2018                            Live Streaming Video
Voxility (Romania)       93.115.92.195     Sept. 19, 2018                          !Live Streaming Video
Leaseweb (Germany)       46.165.221.159    Sept. 19, 2018                          Live Streaming Video
Leaseweb (Germany)       46.165 .221.160   Sept. 19, 2018                          ,.__,ive Streaming Video
Leaseweb (Germany)       46.165 .221.161   Sept. 19, 2018                          Live Streaming Video
